In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-428 CR

NO. 09-07-429 CR

NO. 09-07-430 CR

____________________


ELIZABETH ANN HARDIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 00424, 00425, and 00426




MEMORANDUM OPINION 
 On August 6, 2007, the trial court sentenced Elizabeth Ann Hardin on three
convictions for forgery as a prior felony offender.  Hardin filed notices of appeal on August
24, 2007.  The trial court entered certifications of the defendants right to appeal in which the
court certified that these are plea-bargain cases and the defendant has no right of appeal.  See 
Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certifications to
the Court of Appeals.
	On September 4, 2007, we notified the parties that we would dismiss the appeals
unless the trial court filed amended certifications within thirty days of the date of the notice
and made them part of the appellate records.  See Tex. R. App. P. 37.1.  The trial court has
not supplemented the records with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	
								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered October 10, 2007 
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.